REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Applicant’s REMARKS from 01 July 2022 are persuasive.  The following limitations in independent claim 1 including: “capturing, by a driver, continuous inputs and outputs (I/Os) exchanged between a server and a virtual machine (VM) having a virtual disk, wherein the continuous I/Os are captured after a base snapshot in a series of snapshots of the VM is taken; caching, by the driver, the continuous I/Os…  using a set of algorithms to calculate a recoverable range of the VM based at least in part on the continuous log chains, wherein calculating the recoverable range comprises: affirming a validity of each continuous log chain of the continuous log chains based at least in part on whether an unbroken path to the base snapshot exists, the recoverable range being based at least in part on a first continuous log chain of the continuous log chains that has a shortest unbroken path to the  Reply to Office Action dated May 5, 2022base snapshot and a second continuous log chain of the continuous log chains that has a longest unbroken path to the base snapshot; and recovering the VM to a continuous point-in-time version based at least in part on the recoverable range of the VM” in addition to the other limitations in the claim are neither anticipated nor obvious over the prior art on record. Therefore, the claim is allowed. Claims 7 and 13 are substantially similar to claim 1 and are allowed for the same rationale and reasoning. The dependent claims are allowed at least based on their dependency from the allowed claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANNAN SHANMUGASUNDARAM whose telephone number is (571)270-7763. The examiner can normally be reached M-F 9:00 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KANNAN SHANMUGASUNDARAM/Primary Examiner, Art Unit 2168